Case: 22-60056        Document: 00516578017             Page: 1     Date Filed: 12/14/2022




             United States Court of Appeals
                  for the Fifth Circuit
                                                                              United States Court of Appeals
                                                                                       Fifth Circuit
                                      No. 22-60056
                                    Summary Calendar                                 FILED
                                                                             December 14, 2022
                                                                                Lyle W. Cayce
   David Antonio Loza-Aguilar,                                                       Clerk

                                                                                Petitioner,

                                            versus

   Merrick Garland, U.S. Attorney General,

                                                                             Respondent.


                         Petition for Review of an Order of the
                             Board of Immigration Appeals
                               Agency No. A205 455 367


   Before Stewart, Duncan, and Wilson, Circuit Judges.
   Per Curiam:*
         David Antonio Loza-Aguilar, a native and citizen of El Salvador,
   petitions for review of the dismissal by the Board of Immigration Appeals
   (BIA) of his appeal from a decision of the immigration judge denying him
   asylum, withholding of removal, and relief under the Convention Against
   Torture (CAT). We review for substantial evidence, see Zhang v. Gonzales,



         *
             This opinion is not designated for publication. See 5th Cir. R. 47.5.
Case: 22-60056       Document: 00516578017         Page: 2   Date Filed: 12/14/2022




                                    No. 22-60056


   432 F.3d 339, 344 (5th Cir. 2005), and we consider the IJ’s decision only
   insofar as it influenced the BIA, see Singh v. Sessions, 880 F.3d 220, 224 (5th
   Cir. 2018).
            Loza-Aguilar reiterates his testimony before the immigration court
   that he was threatened once in 2011 and beaten once as a worker for a political
   party before the 2012 elections in El Salvador. He does not dispute that this
   single beating lasted only approximately 20 seconds and that he did not
   require medical care after this incident. On this record, substantial evidence
   supports the BIA’s conclusion that the harm did not amount to past
   persecution. See Gjetani v. Barr, 968 F.3d 393, 397 (5th Cir. 2020); Zhang,
   432 F.3d at 344; Eduard v. Ashcroft, 379 F.3d 182, 188 (5th Cir. 2005). As to
   his fear of future persecution, Loza-Aguilar fails to argue, much less cite
   evidence in the record showing, that any individual or group in El Salvador
   wishes to harm him should he return so as to compel a conclusion contrary
   to the BIA’s determination that he failed to show a likelihood of future
   persecution. See Sanchez-Amador v. Garland, 30 F.4th 529, 533–34 (5th Cir.
   2022).
            Because Loza-Aguilar’s failure to show past persecution or a well-
   founded fear of future persecution is dispositive of his requests for asylum,
   this court need not consider his remaining arguments on that issue. See INS
   v. Bagamasbad, 429 U.S. 24, 25 (1976) (per curiam). Moreover, Loza-
   Aguilar’s failure to satisfy the asylum standard, see Zhang, 432 F.3d at 344,
   prevents him from satisfying the more stringent standard for withholding of
   removal, see Efe v. Ashcroft, 293 F.3d 899, 906 (5th Cir. 2002).
            As to his CAT claim, Loza-Aguilar contends that gang and state
   security force violence is increasing in El Salvador, and that unspecified
   persecutors “do not relent with their targets.” These vague and conclusory
   contentions do not compel a conclusion, contrary to that of the BIA, that it is




                                         2
Case: 22-60056     Document: 00516578017          Page: 3   Date Filed: 12/14/2022




                                   No. 22-60056


   more likely than not that Loza-Aguilar will be subject to torture with the
   consent or acquiescence of the Honduran government upon repatriation. See
   Ramirez-Mejia v. Lynch, 794 F.3d 485, 493 (5th Cir. 2015).
         The petition for review is DENIED.




                                        3